 



Exhibit 10.1
STONE ENERGY CORPORATION
EXECUTIVE CHANGE IN CONTROL SEVERANCE POLICY
(as amended and restated)
1. POLICY
     Stone Energy Corporation (the “Company”) will provide the severance
benefits as defined herein to designated executives of the Company who are
terminated by the Company for other than Cause or who leave for Good Reason on
or within twenty-four (24) months after a Change in Control.
2. PURPOSE
     The purpose of this policy is to define the severance policy of the Company
for designated executives on or after a Change in Control.
3. SCOPE
     This policy shall only apply to certain executives designated by the
Company’s Board of Directors (the “Board”) in its sole discretion. No benefit
shall be payable under this policy to employees who enter into a separate
written severance agreement with the Company on or after the effective date of
this policy and who are entitled to receive severance payments thereunder as a
result of a termination of service on or within twenty-four (24) months after a
Change in Control. As a condition precedent to receipt of any payments, benefits
or other services under this policy, each executive will be required to execute
a binding release satisfactory to the Company pursuant to which such executive
releases the Company from any liability in connection with employment by the
Company.
4. PROCEDURE
     Executives who are terminated by the Company for other than Cause or who
leave for Good Reason as defined under this policy shall be provided the
following payments, benefits and other services as hereinafter defined, with
payments to be made within eight (8) business days after execution of a release,
in substantially the form attached hereto as Attachment 1, provided such release
is executed within forty-five (45) days of the Executive’s termination date.
     4.1 Base Salary
The Company will pay the executive’s base salary up to the date of termination.

 



--------------------------------------------------------------------------------



 



     4.2 Bonus
The Company will pay the executive a pro rata share of the bonus opportunity up
to the date of termination at the then projected year end rate of payout, in an
amount, if any, as determined by the Compensation Committee in its sole
discretion.
     4.3 Severance
The executive will be eligible to receive a lump sum cash severance payment
equal to 2.99 times the sum of: (a) the executive’s base salary calculated using
the higher of the annual salary rate in effect at the time of termination or
that in effect on the date of the Change in Control and (b) any target bonus at
the one hundred percent (100%) level for which the executive is eligible for the
fiscal year in which termination occurs.
     4.4 Outplacement
The executive will be eligible to receive outplacement services the duration and
costs for which shall be determined by the then prevailing Human Resources
Department’s practice concerning use of outplacement services, which shall be
reasonable in amount and commensurate with the executive’s position and in no
event exceed a cost to the Company of 5% of the base annual salary of the
executive.
     4.5 Other Benefits
Any other termination benefits will be managed consistent with current severance
practices for non-executive employees.
     4.6 Excise Tax
If any of the payments or benefits received by the executive designated to
participate, whether or not pursuant to this policy, will be subject to the
Excise Tax, then the Company shall pay to the executive an additional amount
(“Gross-Up Payment”) such that the net amount retained by the executive, after
deduction of any Excise Tax on the total payments and any federal, state and
local income and employment taxes and Excise Tax upon the Gross-Up Payment,
shall be equal to the amount the executive would have otherwise received without
such Excise Tax; provided, however, that if it shall be determined that the
executive is entitled to a Gross-Up Payment, but that the total to be paid to
executive does not exceed one hundred ten percent (110%) of the greatest amount
(the “Reduced Amount”) that could be paid to the executive such that the

 



--------------------------------------------------------------------------------



 



receipt of the total would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the executive and the total payments to executive in
the aggregate shall be reduced to the Reduced Amount. Payment of the Gross-Up
Payment, if due hereunder, shall be made no later than the date the Excise Tax
is remitted to the applicable tax authorities.
5. DEFINITIONS
“Cause” for termination by the Company of the executive’s employment shall mean
(i) the willful and continued failure by the executive to substantially perform
the executive’s duties with the Company (other than any such failure resulting
from the executive’s incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to the executive by the
Board which demand specifically identifies the manner in which the Board
believes that the executive has not substantially performed the executive’s
duties, or (ii) the willful engaging by the executive in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise.
For purposes of clauses (i) and (ii) of this definition, no act, or failure to
act, on the executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the executive not in good faith and without reasonable belief
that the executive’s act, or failure to act, was in the best interest of the
Company.
“Change in Control” – a Change in Control shall be deemed to have occurred for
purposes of this policy if the event set forth in any one of the following
paragraphs shall have occurred:
(A) any Person (a “person or entity”) is or becomes the Beneficial Owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company) representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause
(i) of paragraph (C) below; or
(B) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals, who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) whose appointment
or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or

 



--------------------------------------------------------------------------------



 



(C) there is consummated a scheme of arrangement, merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such scheme of
arrangement, merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, at least sixty-five percent
(65%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a scheme of arrangement, merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates other than in connection with the acquisition by the Company of its
Affiliates of a business) representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities; or
(D) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least sixty-five percent (65%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
“Excise Tax” shall mean any excise tax imposed under section 4999 of the
Internal Revenue Code.
“Good Reason” for termination by the executive of the executive’s employment
shall mean the occurrence (without the executive’s express written consent) on
or within twenty-four (24) months after any Change in Control of any one of the
following acts by the Company:

 



--------------------------------------------------------------------------------



 



(A) a material reduction in the executive’s annual base salary as in effect on
the date of the Change in Control or as the same may be increased from time to
time except for across-the-board salary reductions similarly affecting all
senior executives of the Company and all senior executives of any Person in
control of the Company;
(B) a material diminution in the authority, duties or responsibilities of the
executive as in effect immediately prior to the Change of Control; or
(C) a requirement that the executive transfer to a work location that is more
than fifty (50) miles from such executive’s principal work location immediately
prior to the Change of Control.
The executive’s right to terminate the executive’s employment for Good Reason
shall not be affected by the executive’s incapacity due to physical or mental
illness. The executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.
For a termination by an executive to be for a Good Reason, the executive must
first give written notice to the Company in writing of the Good Reason event
within 30 days of the initial existence of the Good Reason event, and the
Company shall then have 30 days from its receipt of such notice to remedy the
event and if the Company fails to timely remedy the event, the executive may
terminate his employment for Good Reason in the seven day period following the
Company’s failure to remedy the event. A termination by the executive for a Good
Reason shall be deemed to be within 24 months after the Change of Control if the
initial existence of the Good Reason event occurred within 24 months after the
Change of Control.
6. RESPONSIBILITY
     Except as otherwise stated herein, this policy will be administered by the
Company’s Vice President of Human Resources. This policy is subject to review,
change or cancellation at any time at the sole discretion of the Compensation
Committee of the Board, provided, however, that the policy shall not be changed
as to the designated executives after a Change in Control.
7. SECTION 409A
     Notwithstanding anything in this Agreement to the contrary, if on the date
of the executive’s separation from service the executive is a “specified
employee,” as defined in Section 409A of the Code, then all or such portion of
any severance payments or benefits under this Agreement that would be subject to
the additional tax provided by Section 409A(a)(1)(B) of the Code if not delayed
as required by Section 409A(a)(2)(B)(i) of the Code shall be delayed until the
first day of the seventh month following his separation from service date (or,
if earlier, the executive’s date of death) and shall be paid as a lump sum
(without interest) on such date. No payment shall be made under this Agreement

 



--------------------------------------------------------------------------------



 



prior to the date the executive incurs a “separation from service,” within the
meaning of Section 409A of the Internal Revenue Code and the regulations
thereunder.
8. EFFECTIVE DATE
     The effective date of this policy is December 7, 2007. This policy replaces
in full the prior Executive Change in Control Severance Policy.

 